Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance: The present invention is related generally to an image processing method and device for removing an object unnecessarily (or inappropriately) included in moving image information captured by an image processing device through image post-processing.

Prior art was found for the claims as follows:
Simek Kyle et al. [US 20180139431 A1: already of record] discloses the following claim limitations:
12. (New) A method of removing a processing-target object from an image (i.e. This application generally relates to capturing and aligning panoramic image and depth data- Abstract), the method comprising: 
determining, by an image processing device, the processing-target object in the image (i.e. In some embodiments, the object removal component 514 can facilitate ensuring the 2D/3D panoramic capture device captured sufficient image data to enable removing unwanted objects (e.g., human figures or parts of human figures) from a 2D panorama generated based on the image data. For example, in connection with the capture process, the object removal component 514 can identify image data that comprises human figures, human parts or other predefined unwanted objects- ¶0109); and 
performing, by the image processing device, image post-processing with respect to the processing-target object (i.e. The object removal component 514 can be configured to remove unwanted objects appearing in captured 2D image data and/or 3D depth data so that a final 2D and/or 3D panoramic image generated by the 2D/3D panoramic image generation component 502 based on the 2D image data and/or 3D depth data does not include the unwanted object- ¶0106), wherein the processing-target object is an object which has been unintentionally imaged (i.e. moving unwanted objects included in the captured 2D and/or 3D image- ¶0055).
wherein the processing-target object is determined based on at least one condition that the object is imaged when the object is located at a predetermined threshold distance (i.e. the location of the operator may be estimated using a depth map wherein object removal component 514 determines that the closest object to the camera is likely the operator- ¶0108) or less from the image processing device. 
However, Kyle does not teach explicitly:
wherein the processing-target object is determined further based on the at least one condition that the object is in the image for a predetermined time during the image processing device is moved, or the object appears repeatedly in the image during the image processing device is moved.
In the same field of endeavor, Seo Ju-hee et al. [US 20160050368 A1: already of record] discloses:
	wherein the processing-target object is determined further based on the at least one condition that the object is in the image for a predetermined time during the image processing device is moved, or the object appears repeatedly in the image (i.e. the target object is removed using a hole filling scheme- ¶0111, fig. 11) during the image processing device is moved (i.e. When the images received from the broadcaster are images captured by the camera 100 (FIG. 5), a region shown in the images may change since these images are obtained by panning the camera 200- ¶0076).
Claim 17, apparatus claim 17 corresponds to method claim 12, and therefore Simek and Seo teach the same limitations as listed above.

However, Applicant uniquely claimed a distinct feature in the present invention, which are not found in the prior art, either singularly or in combination. The features are
In claims 12, and 17, “wherein the processing-target object is removed from the image, and an interpolation-target region including the processing-target object is interpolated on the basis of a frame including the processing-target object and/or a frame adjacent to the frame, 
wherein the interpolation-target region is interpolated based on information on pixels located in an outer region of the interpolation-target region, the outer region includes pixels located at a predetermined distance in an opposite direction from a center of the processing-target object, and the information on the pixels of the outer region includes luminance information and chrominance information, 
wherein the interpolation-target region is divided as a plurality of interpolation-target sub- regions based on a predetermined threshold degree of change of the luminance information and the chrominance information on the pixels of the outer region.”
These features are not found or suggested in the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 12-15, 17-21 and 24 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLIFFORD HILAIRE whose telephone number is (571)272-8397.  The examiner can normally be reached on 5:30-1400.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V PERUNGAVOOR can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLIFFORD HILAIRE
Primary Examiner
Art Unit 2488



/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488